Citation Nr: 0411335	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim for entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from January 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, that 
denied the veteran's petition to reopen a claim for service 
connection for PTSD.  

This claim is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

In his September 2002 substantive appeal, the veteran requested a 
personal hearing before a Veterans Law Judge (VLJ).  In a written 
statement in October 2002, he waived his right to an in person 
hearing and opted for a video-conference hearing at the RO before 
a VLJ.  

In January 2003, the RO notified the veteran that his requested 
video-conference hearing was scheduled for February 25, 2003.  It 
does not appear that this notice was mailed to the veteran's 
correct mailing address.  See VA Form 9, dated September 16, 2002.  
In a statement received at the Board from the veteran in March 
2003, he requested that he be rescheduled for the video-conference 
hearing before a VLJ because he showed up at the RO for the 
hearing late because he did not receive notice of the hearing.  

To ensure full compliance with due process requirements, the case 
is REMANDED to the RO for the following development:

Schedule the veteran for a video-conference hearing before a 
Veterans Law Judge, in accordance with applicable law. 

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


		
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



